DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7, 8, 11, 15, 16, 18 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (JP 2009/043-795).

    PNG
    media_image1.png
    420
    439
    media_image1.png
    Greyscale


(Claim 1) Fujita et al. teach a semiconductor device comprising:
a substrate (1);
a buried doped layer (2) formed on the substrate (1);
a trench gate (60) formed on the buried doped layer (2);
a source region (8) formed adjacent the trench gate;
an interlayer dielectric layer (14) formed on the trench gate (60) and the source region (8);
a source contact plug (15b) formed to extend and connect to the source region (8); and
a drain contact plug (15a/101), extending and connecting to the buried doped layer (2), formed deeper than the source contact plug.
(Claim 2) Fujita et al. teach wherein the drain contact plug (15a/101) is deeper than a bottom surface of the trench gate (60).
(Claim 3) Fujita et al. teach wherein the drain contact plug (15a/101) is formed to extend from the interlayer dielectric layer (14) to the buried doped layer (2).
(Claim 7) Fujita et al. teach wherein the drain contact plug (15a/101) is formed in a drain contact hole (fig. 8 #9a).
(Claim 8) Fujita et al. teach the device, further comprising a middle trench (fig. 8 #9a) filled with a gap-fill dielectric material (110) to surround the drain contact plug (101), and directly contact the buried doped layer (2).
(Claim 11) Fujita et al. teach wherein the buried doped layer (2) is a drain region, wherein the semiconductor device is a vertical Double-Diffused Metal-Oxide- Semiconductor (DMOS) device, and a movement path of electrons is formed in a vertical direction to the surface of the substrate (fig. 9).
(Claim 15) Fujita et al. teach a method of manufacturing a semiconductor device comprising:
forming a trench gate (60) formed in a substrate (1);
forming a source region (8) adjacent the trench gate (60);
forming an interlayer dielectric layer (14) on the trench gate and the source region;
forming a drain contact plug (15a/101) by etching the interlayer dielectric layer (14) and the substrate (1);
forming a source contact plug (15b) extended to connect to the source region (8) by etching the interlayer dielectric layer (14),
wherein the drain contact plug (15a/101) is formed deeper than the source contact plug (15b).
(Claim 16) Fujita et al. teach the method, further comprising:
forming a middle trench (9a) in the substrate (1); and
forming a gap-fill dielectric material (110) in the middle trench, wherein the drain contact plug (101) is formed in the gap-fill dielectric material (110).
(Claim 18) Fujita et al. teach the method, further comprising forming a buried doped layer (2) on the substrate (1),
wherein the drain contact plug (15a/101) is formed to extend from the interlayer dielectric layer (14) to the buried doped layer (2).
(Claim 24) Fujita et al. teach a semiconductor device comprising:
a buried doped layer (2) formed on a substrate (1);
a drift region (30) and a trench gate (60) formed on the buried doped layer;
a body region (70) formed in the drift region (30); and
a drain contact plug 15a/101) formed to extend through the body region (70) and the drift region (30), and extend to the buried doped layer (2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 19, 23, 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2009/043-795) in view of Hsieh (US 2012/0161201).
(Claim 6) Fujita et al. teach the device, further comprising:
a drift region (30) formed on the buried doped layer (2);
a body region (7) formed in the drift region;
a source metal wiring connected to the source contact plug; and
a drain metal wiring connected to the drain contact plug,
wherein the drain contact plug is formed to extend through the body region and the drift region, and extend to the buried doped layer.
Fujita et al. lack a body contact region formed in the body region.
However, Hsieh teaches a body contact region (fig. 11 #1006) formed in the body region for the benefit of reducing the contact resistance between the source plug and the body region (paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing contact resistance.
 (Claim 19) Fujita et al. teach the method, further comprising:
forming a drift region (30) on the buried doped layer (2); and
forming a body region (70) in the drift region (30).
Fujita et al. lack forming a body contact region in the body region; and
forming a source metal wiring connected to the source contact plug and a drain metal wiring connected to the drain contact plug.
However, Hsieh teaches forming a body contact region in the body region (fig. 11 #1006); and
forming a source metal wiring (1011) connected to the source contact plug (1021) and a drain metal wiring (paragraph 36) connected to the drain contact plug (1020) for the benefit of reducing the contact resistance between the source plug and the body region (paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing contact resistance.
(Claim 23) Fujita et al. teach wherein the drain contact plug (15a) extends through the body region (70) and the drift region (30), and extends to the buried doped layer (2).
(Claim 25) Fujita et al. teach the device, further comprising:
a source region (8), 
an interlayer dielectric layer (14) formed on the trench gate (60);
a source contact plug (15b) connected to the source region (8);
wherein a length of the drain contact plug (15a/101) is formed to be longer than a length of the source contact plug (15b).
Fujita et al. lack a body contact region formed in the body region.
However, Hsieh teaches a body contact region (fig. 11 #1006) formed in the body region for the benefit of reducing the contact resistance between the source plug and the body region (paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing contact resistance.
(Claim 26) Fujita et al. teach the device, further comprising:
a source metal wiring not shown) formed on the interlayer dielectric layer (14) and connected to the source contact plug (15b); and
a drain metal wiring (not shown) formed on the interlayer dielectric layer (14), and connected to the drain contact plug (15a/101, first embodiment paragraph 7).
(Claim 27) Fujita et al. teach wherein the drain contact plug (15a/101) is formed starting from the interlayer dielectric layer (14) and extended to the buried doped layer (2).
Allowable Subject Matter
Claims 4, 5, 9, 10, 12 – 14, 17 and 20 – 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28 – 30 are allowable, because prior art does not render obvious:
(Claim 28) a drain contact plug formed, deeper than the source contact plugs, between adjacent ones to the source contact plugs to extend and connect to the buried doped layer; and
trench gates each opposingly formed about the drain contact plug,
wherein one of the trench gates is formed between the drain contact plug and one of the source contact plugs, and
another of the trench gates is formed between the drain contact plug and another of the source contact plugs.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
August 26, 2022